Citation Nr: 1404045	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-12 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active military service from September 1942 to July 1946.  He died in November 2007.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The appellant initially requested a hearing before a Veterans Law Judge, but then withdrew her request through written correspondence dated in July and August 2009.  38 C.F.R. § 20.704(e) (2013).

In March 2011, the Board remanded this matter to provide the appellant with further notice and to obtain a medical opinion.  In a March 2012 decision, the Board denied the appellant's claim.  She appealed that Board decision to the United States Court of Appeals for Veterans Claims.  In a July 2013 memorandum decision, the Court vacated and remanded that decision for further development and readjudication.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Court's memorandum decision, the Board finds that further development is needed.

While in service, the Veteran was initially found to have pleurisy of undetermined cause that was later determined to be due to tuberculosis.  Service connection was established for the residuals of tuberculosis, characterized as inactive pleurisy and tuberculosis with effusion.  He died in November 2007.  The immediate cause of death listed on the certificate of death was emphysema with no contributing disorders.  

In a September 2008 letter, the private physician who certified the Veteran's certificate of death noted that he had treated the Veteran for congestive heart failure, gastrointestinal hemorrhage, peripheral vascular disease, and pneumonia. 

The appellant contends that the Veteran's service-connected inactive pleurisy and tuberculosis with effusion contributed to his death. 

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2013); 38 C.F.R. § 3.312(a) (2013).  

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2013).  

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2013).  

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(1) (2013).  

In this case, the record contains an April 2011 VA opinion that the Veteran's service-connected pleurisy and tuberculosis with effusion did not cause, materially contribute to, or hasten his death.  The opinion also states that his emphysema did not have its onset in or was otherwise related to active service but rather was due to or caused by his lifelong heavy cigarette smoking.  However, the opinion does not specifically address whether the service-connected disability resulted in debilitating effects and general impairment of health to an extent that rendered him materially less capable of resisting the effects of other disease or injury primarily causing death, namely, emphysema.  There is no opinion otherwise on the issue.  

The Board notes that the Veteran's terminal records do not mention his service-connected tuberculosis and there is no indication that the tuberculosis had become active prior to his death.  However, to ensure a complete record, the Board finds that opinions on whether the tuberculosis had become active prior to his death and whether any residuals of tuberculosis rendered him materially less capable of resisting the effects of emphysema would be helpful.


Accordingly, the case is REMANDED for the following actions:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Arrange for the Veteran's claims file to be reviewed by a VA examiner for an opinion on the following.

The examiner should render an opinion on whether it is at least as likely as not that the Veteran's tuberculosis had become active prior to his death.  

The examiner should also render an opinion on whether it is at least as likely as not that any residuals of tuberculosis  resulted in debilitating effects and general impairment of health to an extent that rendered the Veteran materially less capable of resisting the effects of his emphysema.  

The examiner should provide a clear rationale for all opinions expressed.  

2.  Then, readjudicate the claim.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Susan J. Janec
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

